Appeal from an order of the Supreme Court, Niagara County (Vincent E. Doyle, J.), entered. August 13, 2004 in a proceeding pursuant to Election Law § 16-102. The order insofar as appealed from determined that the designating petition was valid insofar as it designated a committee to fill vacancies and directed the Niagara County Board of Elections to notify the members of that committee to fill the vacancies in certain Independence Party positions for an assembly district.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]). Present—Green, J.P., Pine, Wisner, Scudder and Kehoe, JJ.